NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IQBAL SINGH,                                    No.    17-70967

                Petitioner,                     Agency No. A205-935-302

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Iqbal Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations under the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Singh’s declaration and testimony regarding

police actions during an alleged April 2012 arrest, discrepancies between Singh’s

testimony and the letter of support from the Shiromani Akali Dal Mann party,

inconsistencies regarding whether Singh had any problems with members of an

opposing political party between April 2012 and February 2013, and Singh’s

demeanor during his testimony. See id. at 1048 (adverse credibility determination

reasonable under “the totality of circumstances”); see also Jin v. Holder, 748 F.3d

959, 965 (9th Cir. 2014) (substantial evidence supported adverse credibility finding

based on demeanor during testimony because “the record amply demonstrates a

pattern of evasive responses”). Singh’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the

absence of credible testimony, in this case, Singh’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Singh’s CAT claim

because it was based on the same testimony found not credible, and the record does


                                         2                                   17-70967
not otherwise compel the conclusion that it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

India. See Shrestha, 590 F.3d at 1048-49.

         We reject as unsupported by the record Singh’s contentions that the agency

ignored arguments or otherwise erred in its analysis of Singh’s credibility and CAT

claim.

         The temporary stay of removal remains in place until issuance of the

mandate.

         PETITION FOR REVIEW DENIED.




                                           3                                    17-70967